     Case 2:20-cv-01744-TLN-KJN Document 104 Filed 09/09/20 Page 1 of 1

 1

 2

 3                         UNITED STATES DISTRICT COURT
 4                        EASTERN DISTRICT OF CALIFORNIA
 5

 6   RISLEY, et al.,                       No.   2:20-cv-1744 JAM-KJN
 7                  Plaintiffs,
 8         v.                              RECUSAL ORDER
 9   BOSTON SCIENTIFIC
     CORPORATION, et al,
10
                    Defendants.
11

12         Upon examination of the above-captioned action, the under-
13   signed judge disqualifies himself.
14         Good cause appearing therefor,
15
           IT IS HEREBY ORDERED that the undersigned recuses himself as
16
     the judge for the above-captioned case.
17
           IT IS FURTHER ORDERED that all pending dates before Judge
18
     Mendez should be vacated, to be reset by the judge that is re-
19
     assigned.
20
           IT IS FURTHER ORDERED that the Clerk of the Court reassign
21
     this case to another judge for all further proceedings and that
22
     the Clerk of the Court make appropriate adjustment in the
23
     assignment of civil cases to compensate for this reassignment.
24
           IT IS SO ORDERED.
25
     DATED:     September 9, 2020
26
                                        /s/ John A. Mendez____________
27                                      HONORABLE JOHN A. MENDEZ
                                        United States District Court Judge
28
                                          1
